Case 1:20-mj-03857-AOR Document 17 Entered on FLSD Docket 11/17/2020 Page 1 of 43
                                                                                    1



      1                     THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
      2
                                       MIAMI DIVISION
      3
                               CASE NO.:   20-mj-03857-AOR-1
      4

      5

      6

      7
          UNITED STATES OF AMERICA,   )
      8                               )
                       Plaintiff,     )                 October 22, 2020
      9 v.                            )
                                      )
     10 RICHARD AYVAZYAN,             )                 Pages 1 - 42
                                      )
     11                Defendant.     )
        ______________________________/
     12

     13

     14

     15
                                     DETENTION HEARING
     16                                 (Via Zoom)

     17                BEFORE THE HONORABLE ALICIA M. OTAZO-REYES
                             UNITED STATES MAGISTRATE JUDGE
     18

     19

     20

     21
          APPEARANCES:
     22
          On behalf of the Plaintiff:
     23
                          UNITED STATES ATTORNEY'S OFFICE
     24                   99 N.E. 4th Street
                          Miami, FL 33132
     25                   BY: LINDSEY L. FRIEDMAN, AUSA
Case 1:20-mj-03857-AOR Document 17 Entered on FLSD Docket 11/17/2020 Page 2 of 43
                                                                                    2



      1
          APPEARANCES CONTINUED:
      2

      3 Appearance on behalf of the Defendant:

      4                   DONET MCMILLAN & TRONTZ, P.A.
                          3250 Mary Street
      5                   Suite 406,
                          Coconut Grove, FL 33133
      6                   BY: DAVID M. TRONTZ, ESQ.

      7

      8

      9
          Transcribed By:
     10
                          BONNIE JOY LEWIS, R.P.R.
     11                   7001 SW 13 Street
                          Pembroke Pines, FL 33023
     12                   954-985-8875
                          caselawrptg@gmail.com
     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25
Case 1:20-mj-03857-AOR Document 17 Entered on FLSD Docket 11/17/2020 Page 3 of 43
                                                                                    3



      1                                   I N D E X

      2

      3 THE WITNESS:                                                  PAGE:

      4
          FBI SPECIAL AGENT JUSTIN PALMERTON
      5

      6
          Cross Examination by Mr. Trontz:                              16
      7

      8 Redirect Examination by Ms. Friedman:                           27

      9

     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25
Case 1:20-mj-03857-AOR Document 17 Entered on FLSD Docket 11/17/2020 Page 4 of 43
                                                                                    4



      1              (Thereupon, the following proceeding was held:)

      2              THE COURT:    We have Mr. Trontz.

      3              THE COURTROOM DEPUTY:      I see Mr. Trontz right here.

      4              MR. TRONTZ:   Hello, Judge.    How are you today?

      5              THE COURT:    Hello.   How are you, sir?

      6              MR. TRONTZ:   Good, Your Honor.

      7              THE COURT:    All right.   So we continued this matter to

      8   this afternoon initially for the hearing and also report re

      9   counsel and also for the detention hearing.

     10              Did you get the opportunity yesterday to speak to

     11   speak to Mr. Ayvazyan?

     12              MR. TRONTZ:   We did, Your Honor.

     13              We were able to speak, myself and McMillan, was on the

     14   line and we spoke to him for about 20 minutes.

     15              THE COURT:    All right.   And we need to go forward with

     16   the Garcia hearing then?

     17              MR. TRONTZ:   Well, I think we need to have the

     18   hearing.    I don't think they are going to have any objection to

     19   our representation.      I don't know if you want to get their

     20   testimony on the record.

     21              THE COURT:    And is the representation for the moment

     22   only for purposes of the detention hearing and you are still

     23   temporary?

     24              MR. TRONTZ:   Still temporary, Your Honor.

     25              THE COURT:    All right.   So I am going to make a
Case 1:20-mj-03857-AOR Document 17 Entered on FLSD Docket 11/17/2020 Page 5 of 43
                                                                                    5



      1   limited inquiry for purposes only of the detention hearing.

      2   And this will be subject to a further Garcia hearing should the

      3   situation continue in terms of you and Mr. McMillan being

      4   permanent counsel at a later date; all right?

      5            MR. TRONTZ:    Yes, ma'am.

      6            THE COURT:    Can you hear me, Mr. Ayvazyan?

      7            THE DEFENDANT:     Yes.

      8            THE COURT:    Am I pronouncing your name right, sir?

      9            THE DEFENDANT:     Yes.   Yes, Judge.

     10            THE COURT:    Good.   All right.

     11             The first thing we need to do is inform you of the

     12   fact that you are being represented by Mr. Trontz.         And Miss

     13   Terabelian, who is your co-Defendant, is being represented by

     14   Mr. Trontz' partner Mr. McMillan.

     15             Now under the United States Constitution each

     16   Defendant has the right to -- oh, I didn't swear him.

     17             Stephanie.

     18            THE COURTROOM DEPUTY:      Raise your right hand.

     19            THE DEFENDANT:     (Complied.)

     20 (Defendant sworn.)

     21            THE COURTROOM DEPUTY:      Thank you.

     22            THE COURT:    All right.    And do you agree to proceed by

     23   way of videoconference?

     24            THE DEFENDANT:     Yes.

     25            THE COURT:    Okay.   So, as I was saying, under the
Case 1:20-mj-03857-AOR Document 17 Entered on FLSD Docket 11/17/2020 Page 6 of 43
                                                                                    6



      1   Constitution, each defendant has the right to have counsel who

      2   is independent and committed to the defendant without any

      3   conflict of interest.

      4             So because of this present situation that we have

      5   discussed, we need to conduct a hearing to ensure that if we

      6   proceed in this fashion that you are waiving any potential

      7   conflict that your counsel may have.

      8             Do you understand that?

      9             THE DEFENDANT:    Yes.   Yes, Judge.

     10             THE COURT:   All right.    So can you tell me, first of

     11   all, how old are you?

     12             THE DEFENDANT:    42, Judge.

     13             THE COURT:   And how far did you get in school?

     14             THE DEFENDANT:    I got about two years of college.

     15   There was just about maybe 15 credits shy of my Associates

     16   Degree.

     17             THE COURT:   And are you currently under the influence

     18   of any substances or anything that would render your testimony

     19   here, regarding conflict, not reliable?

     20             THE DEFENDANT:    No.

     21             THE COURT:   All right.    Have you ever been involved in

     22   either a trial, or a civil, or a criminal matter?

     23             THE DEFENDANT:    Trial, you said?

     24             THE COURT:   Well, are you familiar with the Criminal

     25   Justice System?
Case 1:20-mj-03857-AOR Document 17 Entered on FLSD Docket 11/17/2020 Page 7 of 43
                                                                                    7



      1            THE DEFENDANT:     I little bit.    Yes, a little bit.

      2            THE COURT:    All right.    So you understand that under

      3   the U.S. Constitution, Sixth Amendment, every Defendant has the

      4   right to have counsel who is competent and who is loyal to the

      5   defendant.

      6             Do you understand that?

      7            THE DEFENDANT:     Yes, Judge.

      8            THE COURT:    So when you have a lawyer in this case, it

      9   would be your lawyer's partner representing your co-Defendant

     10   that may present potential conflicts of interest because each

     11   lawyer would not necessarily be able to completely ignore what

     12   is happening with the co-Defendant.

     13             Do you understand that?

     14            THE DEFENDANT:     Yes, Judge.

     15            THE COURT:    Now, the present situation is limited to

     16   purposes of the detention hearing.        And so some of the issues

     17   that might come up later, if the case were to progress, do not

     18   need to be addressed at this time.

     19             But for purposes of this detention hearing, do you

     20   have any concerns with regard to Mr. Trontz' representation of

     21   you while Mr. McMillan represents your co-Defendant?

     22            THE DEFENDANT:     No, Judge.

     23            THE COURT:    All right.    Mr. Trontz, is there anything

     24   else you want to make Mr. Ayvazyan aware of at this time

     25   regarding the representation?
Case 1:20-mj-03857-AOR Document 17 Entered on FLSD Docket 11/17/2020 Page 8 of 43
                                                                                    8



      1            MR. TRONTZ:    Not at this time, Your Honor.

      2            THE COURT:    Does the Government have any questions or

      3   issues to raise?

      4            MS. FRIEDMAN:     We do not, Your Honor.     Thank you.

      5            THE COURT:    All right.    So I find that only for the

      6   limited purpose of the detention hearing, any potential

      7   conflict arising from the representations of Mr. Trontz and Mr.

      8   McMillan for the two Defendants in this case are waived.

      9             Do you confirm that, Mr. Ayvazyan?

     10            THE DEFENDANT:     Yes, Your Honor.

     11            THE COURT:    All right.    Okay.   So we can proceed,

     12   then, to the detention hearing for him?

     13            MR. TRONTZ:    Yes, Judge.

     14             MS. FRIEDMAN:    Thank you, Your Honor.

     15            THE COURT:    Normally we would have both Defendants

     16   present, but that does not seem to be a possibility at this

     17   time.   So we will need to go forward with the detention hearing

     18   given Mr. Ayvazyan's waiver.     All right.

     19            MS. FRIEDMAN:     Thank you, Your Honor.

     20             And for the record, Lindsey Lazopoulos Friedman on

     21   behalf of the United States.

     22             And also, for the record, this case is out of the

     23   Central District of California where the Defendant has been

     24   charged in a criminal complaint for conspiracy to commit wire

     25   fraud and bank fraud.
Case 1:20-mj-03857-AOR Document 17 Entered on FLSD Docket 11/17/2020 Page 9 of 43
                                                                                    9



      1             Also, on this Zoom hearing, Your Honor, is Federal

      2   Bureau of Investigation Special Agent Justin Palmerton and if

      3   you will permit me, I will proceed by proffer at this time.

      4            THE COURT:    Go ahead.

      5            MS. FRIEDMAN:     Thank you, Your Honor.

      6             Your Honor, the Government is seeking detention based

      7   on a risk of flight and a danger to the community for the

      8   following reasons.

      9             Your Honor, from the beginning of the COVID-19

     10   pandemic, this Defendant Richard Ayvazyan and his co-Defendant

     11   and wife, Marietta Terabelian, conspired to use fake and stolen

     12   identities.   And in fact, did so to fraudulently obtain

     13   disaster loan funds that were intended for families and

     14   businesses in need.

     15             The Defendant and his wife fraudulently applied for

     16   Paycheck Protection Program loans, which I may refer to as PPP

     17   loans and Economic Injury Disaster loans also called EIDL

     18   loans.

     19             The Defendant and his wife defrauded several federally

     20   insured financial institutions as well as the United States

     21   Small Business Administration.      The Defendant and his wife used

     22   several fake and stolen individual identities, including

     23   Viktoria Kauchko and Iuliia Zhadko among others.        The Defendant

     24   and his wife also used fake or stolen corporate identities

     25   using shell companies or borrowing other individuals'
Case 1:20-mj-03857-AOR Document 17 Entered on FLSD Docket 11/17/2020 Page 10 of 43
                                                                                 10



      1   companies.   They are also charged with co-conspirators in the

      2   complaint as well, Your Honor.

      3             When the fraudulent loan applications were approved

      4   and funded, the Defendant and his wife directed the

      5   fraudulently obtained disaster loan proceeds to bank accounts

      6   that they controlled.     And then, they used the stolen money to

      7   purchase residential properties in the name of the Defendants

      8   and in the name of the Defendant's alias Iuliia Zhadko.

      9             Your Honor, they used disaster loan proceeds as part

     10   of a down payment on a residence for their personal benefit and

     11   this is a violation of the requirements for both PPP and EIDL

     12   loans.

     13             They also used fake federal tax filings and other fake

     14   and fraudulent documents such as fake driver's licenses to

     15   obtain the loans.    They applied for at least 20 disaster loans

     16   ranging from $112,000 to $276,000 per loan.        The intended loss

     17   is in excess of more than three million dollars and is still

     18   being investigated.

     19             Your Honor, the funds were used to purchase a number

     20   of things including a one million dollar and a three million

     21   dollar house.    And the complaint allegations are supported by

     22   evidence that includes the fraudulent loan applications, the

     23   fake documents used, e-mails, bank records, as well as

     24   significant witness testimony.      And the allegations are

     25   corroborated by other developments.
Case 1:20-mj-03857-AOR Document 17 Entered on FLSD Docket 11/17/2020 Page 11 of 43
                                                                                 11



      1             The Defendants were returning from a luxury vacation

      2   in Turks and Caicos when they were stopped by Customs and

      3   Border Protection at Miami International Airport and there they

      4   were searched for contraband.

      5             The Customs and Border Protection officers found that

      6   on this Defendant, he was in possession of significant

      7   contraband including a credit card in the name of Iuliia Zhadko

      8   and Viktoria Kauchko, which are the fraudulent names that these

      9   Defendants used.    As well as photographs of the California

     10   driver's license in the name of Iuliia Zhadko.

     11             The Defendant's co-Defendant, his wife, was also found

     12   to be in possession of contraband including at least one credit

     13   card in the name of Viktoria Kauchko.       These are the same

     14   names, again, Your Honor, that they used to apply for the

     15   disaster loans.

     16             Customs and Border Protection officers also indicated

     17   that during the search of the Defendant's digital devices, they

     18   discovered additional access devices such as credit cards,

     19   driver's licenses, and photographs of the same in other names

     20   and other potential aliases besides the two that are known and

     21   described here.

     22             Your Honor, as the Defendant said, he is familiar with

     23   the Criminal Justice System.      Back in 2012, in the Central

     24   District of California, he and his wife were convicted of

     25   conspiracy to commit bank fraud.       That criminal conduct took
Case 1:20-mj-03857-AOR Document 17 Entered on FLSD Docket 11/17/2020 Page 12 of 43
                                                                                 12



      1   place between 2007 and 2011 and there are significant

      2   similarities between that offense and this offense here.

      3              In his factual basis for that offense, he admitted

      4   that he and his wife submitted fraudulent residential loan and

      5   credit applications to a bank in which they also inflated their

      6   income.

      7              He also admitted to defrauding other banks including

      8   Bank of America and Chase Bank.      He also provided in that case

      9   banks with false documentation to support the fraudulent loan

     10   applications, including falsified W-2s and falsified tax

     11   returns.

     12              Additionally, in connection with a short sale of his

     13   residence to his mother, he caused his mother to submit a

     14   fraudulent letter to Chase Bank, which falsely stated that she

     15   was not related to the owner of the property.         He appears to

     16   owe approximately $360,000 in restitution from the 2012

     17   conviction.

     18              In addition, Your Honor, I would note that his

     19   Pretrial Services Report indicates yet another white collar

     20   crime and that would be a 1999 conviction for money laundering.

     21              In addition, Your Honor, his Pretrial Services Report

     22   notes that he purportedly makes $37,500 a month in income and

     23   he attributes this to a company called Inception Ventures.          And

     24   he claims that this company has been in existence for four

     25   years and that he is making this monthly income.
Case 1:20-mj-03857-AOR Document 17 Entered on FLSD Docket 11/17/2020 Page 13 of 43
                                                                                 13



      1               He lists the address as the same address where he

      2   lives, which is the home procured with the fraudulent funds,

      3   Your Honor.

      4               Your Honor, California business records show that this

      5   company Inception Ventures is suspended.        It is not an active

      6   corporation.    And the review of the bank records of this

      7   Defendant do not show that there is any sort of legitimate

      8   income to support these statements that he has made to Pretrial

      9   Services.    So I would just note that for the record here, Your

     10   Honor.

     11               There is no evidence that he receives a regular

     12   paycheck through any sort of legitimate source, such as a

     13   payroll processor, something that would be attributed to

     14   Inception Ventures, which is purportedly a venture capitalist

     15   business, Your Honor.

     16               In addition, the bank account for Inception Ventures

     17   was opened in June of this year.       So, again, that claim that he

     18   has been making this money for four years through this company

     19   is not supported by that evidence.

     20               Your Honor, in addition, the Defendant, and his wife

     21   and co-Defendant, have purchased two additional homes in and

     22   around the Los Angeles area using criminal proceeds from these

     23   loans.

     24               They have also used credit cards in the name of stolen

     25   identifications.    And they have a history of using these funds
Case 1:20-mj-03857-AOR Document 17 Entered on FLSD Docket 11/17/2020 Page 14 of 43
                                                                                 14



      1   besides for the purchases of residences in other ways, such as

      2   purchasing luxury goods including watches.

      3               For example, this Defendant, himself, used

      4   fraudulently obtained loan funds to purchase eight luxury

      5   watches that totaled more than $248,000.        And he was wearing

      6   one of these new luxury watches when he was stopped at the

      7   Miami International Airport.

      8               Your Honor, this Defendant also has a history of

      9   foreign travel.    In addition to this trip to Turks and Caicos,

     10   this Defendant has traveled to Italy, Mexico, and Poland within

     11   the last three years.

     12               He also has possession and access to firearms, Your

     13   Honor.   Although he is a convicted felon, law enforcement

     14   databases show that he previously owned the following five

     15   firearms:    A Taurus .38-caliber revolver, a semiautomatic Carl

     16   Walther P99 pistol, a semiautomatic Kimber pistol, a

     17   semiautomatic Sig Sauer pistol, and a Smith and Wesson

     18   revolver.

     19               Around the time of his 2012 conviction, he transferred

     20   these firearms to Archer Ayvazyan, which according to

     21   investigation, is his brother and his brother lives near him in

     22   Los Angeles County.

     23               Your Honor, in addition, as part of the investigation

     24   law enforcement conducted what they commonly refer to as a

     25   trash cover.    They remove trash from the home after it has been
Case 1:20-mj-03857-AOR Document 17 Entered on FLSD Docket 11/17/2020 Page 15 of 43
                                                                                 15



      1   placed in public at the outside of the home.

      2               And here, the trash cover was conducted and one of the

      3   Defendant's new residences and that would be at 834 Calle Vera

      4   in Glendora, California.

      5               In the trash they found packaging for attachments for

      6   certain types of rifles, including packaging for a carbine

      7   stock, carbine pistol grip, and carbine hand guard, as well as

      8   an empty ammunition box.

      9               Your Honor, I can proceed to argument or permit the

     10   agent to be cross examined at the Court's --

     11             THE COURT:    We do evidence first and then we do

     12   argument.    You made your proffer, not just from the complaint,

     13   but also from some additional matters.       I will allow Mr. Trontz

     14   to inquire from the agent into any of these matters that you

     15   have proffered.

     16             MR. TRONTZ:    Thank you, Your Honor.

     17             THE COURT:    All right.   We need to swear the agent

     18   first.

     19             THE COURTROOM DEPUTY:      Raise your right hand.

     20             THE WITNESS:    (Complied.)

     21 (Witness sworn.)

     22             THE COURT:    Please state your full name for the record

     23   and spell your last name.

     24             THE WITNESS:    Justin Palmerton; P-A-L-M-E-R-T-O-N.

     25             THE COURTROOM DEPUTY:      Thank you.
Case 1:20-mj-03857-AOR Document 17 Entered on FLSD Docket 11/17/2020 Page 16 of 43
                                                                                 16



      1               THE COURT:    Go ahead, Mr. Trontz.

      2               MR. TRONTZ:   Thank you, Judge.

      3                FBI S/A JUSTIN PALMERTON, GOVERNMENT'S WITNESS SWORN

      4                                CROSS EXAMINATION

      5 BY MR. TRONTZ:

      6 Q.     Good afternoon, Agent Palmerton.       How are you today?

      7 A.     Good.    How are you, sir?

      8 Q.     I'm good.    Thank you.

      9        Were you able to listen to the proffer that the Government

     10 just provided the Court?

     11 A.     I was.

     12 Q.     And your testimony at trial, if it goes to trial, would be

     13 similar or the same as the testimony that you just provided?

     14 A.     Yes.

     15 Q.     Can you explain how the investigation began?

     16               MS. FRIEDMAN:   Your Honor, I'm going to object.

     17   That's outside the scope of a detention proceeding.

     18               THE COURT:    All right.   What is the basis of that

     19   question, Mr. Trontz?

     20               MR. TRONTZ:   Just trying to get the background as to

     21   the two Defendants seem to have names and aliases and I'm

     22   inquiring as to what name and how the investigation began.

     23               THE COURT:    All right.   Can you tell us what prompted

     24   the investigation and I will allow that question.

     25 A.     Yes.    So the investigation began from a lead that came in.
Case 1:20-mj-03857-AOR Document 17 Entered on FLSD Docket 11/17/2020 Page 17 of 43
                                                                                 17



      1 We had a Task Force that covers these fraudulent applications

      2 and a lead came into our office that listed one of these

      3 identities, Iuliia Zhadko identity, as one of the fraudulent

      4 applications and that is how we began our investigation.

      5 BY MR. TRONTZ:

      6 Q.     Okay.    So the investigation began investigating more of the

      7 a/k/a's and the names that were stated on the complaint,

      8 correct?

      9 A.     That's correct.

     10 Q.     Okay.    And based on your investigation, I guess you put an

     11 arrest warrant into the system for the a/k/a's?

     12             MS. FRIEDMAN:    Your Honor, same objection.      This is --

     13             THE COURT:    Now you're going further, Mr. Trontz.

     14 BY MR. TRONTZ:

     15 Q.     Okay.    So you put them into the system.

     16        Did you have a chance to talk to the Border Patrol agents

     17 as a part of your investigation?

     18 A.     I did.

     19 Q.     And apparently they were searched by Customs and Border

     20 Patrol?

     21 A.     Yes, sir.

     22 Q.     Do you know if they were searched prior to or after the

     23 discovery of the warrant?

     24             MS. FRIEDMAN:    Objection, Your Honor.

     25                That has nothing to do with whether these Defendants
Case 1:20-mj-03857-AOR Document 17 Entered on FLSD Docket 11/17/2020 Page 18 of 43
                                                                                 18



      1   are a risk of flight or a danger to the community.

      2             THE COURT:    Are you challenging identity here, Mr.

      3   Trontz?

      4             MR. TRONTZ:    I am, Your Honor.

      5               Because there are multiple I.D.s and credit cards.

      6   And since they were found on or about their person, I don't

      7   know what that means looking at the complaint.         I don't know if

      8   it was in a backpack that somebody was carrying, or in his

      9   pocket, or where the wife was carrying her I.D., or the alleged

     10   fake I.D.    It's not really specific in the complaint.

     11             THE COURT:    All right.   Let's kind of stick to what is

     12   being alleged here as an offense conduct.

     13               Are you saying that they were stopped at the Miami

     14   International Airport under a misunderstanding as to who they

     15   were?

     16             MR. TRONTZ:    That's a possibility, Your Honor.

     17               I don't know why they were stopped.      If they

     18   discovered the warrant, or their conduct, or behavior there.

     19   And then, again, where those I.D.s and where the I.D.s and the

     20   credit cards were found and who they were found on.

     21             THE COURT:    All right.   I will give you a little bit

     22   of leeway to pursue that.

     23             MR. TRONTZ:    Thank you, Judge.

     24 BY MR. TRONTZ:

     25 Q.     Do you want me to restate the question, Agent Palmerton?
Case 1:20-mj-03857-AOR Document 17 Entered on FLSD Docket 11/17/2020 Page 19 of 43
                                                                                 19



      1              THE COURT:   Yes.   Go ahead and ask it again for my

      2   benefit.

      3 BY MR. TRONTZ:

      4 Q.     Okay.    So you don't know whether or not they were stopped

      5 to a warrant or for some other reason?

      6 A.     They were not stopped pursuant to the warrant.

      7 Q.     Okay.    And were you able to speak to these Customs and

      8 Border Protection agents?

      9 A.     I was.

     10 Q.     Can you tell me -- I know there were a bunch of items that

     11 were listed in your description of events.          Were you aware of

     12 where these credit cards and I.D.s were found on these

     13 particular clients or particularly my client?

     14 A.     To the best of my understanding, again, this is from the

     15 Border Patrol agents that they were found in his wallet.

     16 Q.     I'm sorry.   I didn't hear that.

     17 A.     They were found in his wallet on his person.

     18 Q.     Okay.    And as it was mentioned those digital images, where

     19 were those found?

     20 A.     My understanding they were found on his cellular phone.

     21 Q.     Do you know where his phone was at the time that they

     22 removed it from his person?

     23 A.     I do not.

     24 Q.     So it could have been on him, or in a backpack, or some

     25 other carryon luggage; is that correct?
Case 1:20-mj-03857-AOR Document 17 Entered on FLSD Docket 11/17/2020 Page 20 of 43
                                                                                 20



      1 A.     That is correct.

      2 Q.     And how soon after they were stopped did they contact you?

      3 A.     Approximately three hours later.

      4 Q.     So they had some means to find out whether or not there was

      5 a warrant?

      6 A.     The warrant had not been issued yet.

      7 Q.     Do you know who the Customs and Border Patrol contacted

      8 after they were stopped and searched?

      9 A.     I don't know the names of the officers.

     10 Q.     Would that be in the report that was later issued if that

     11 information exists?

     12 A.     Yes.

     13 Q.     Once you became aware of the case and the fact that they

     14 were arrested, what did you do?

     15               MS. FRIEDMAN:    Your Honor, I'm going to object.     That

     16   has nothing to do with identity or risk of flight and a danger.

     17               THE COURT:    I think you have covered the identity

     18   questions.     What more do you want, Mr. Trontz?

     19 BY MR. TRONTZ:

     20 Q.     Well, how did you know you had the right people?

     21               THE COURT:    All right.   How do you know that you had

     22   the right people.        I guess that's the question, Mr. Palmerton.

     23               THE WITNESS:    I understood.

     24 A.     We know we had the right people.       Again we investigated or

     25 working on this case for --
Case 1:20-mj-03857-AOR Document 17 Entered on FLSD Docket 11/17/2020 Page 21 of 43
                                                                                 21



      1               THE COURT:   Sorry.    You are not coming through

      2   clearly.     We are having trouble hearing you, sir.

      3               THE WITNESS:   My apologizes.    I will get a little

      4   closer to the microphone.         Is this better?

      5               THE COURT:   Yes.   How do you know you had the right

      6   people was the question.

      7               THE WITNESS:   Correct.

      8 A.     So, we, in the course of the investigation, I had seen

      9 I.D.s, California driver's licenses to be specific for Mr.

     10 Terabelian and Mr. Ayvazyan from California DMV.

     11        These driver's licenses were observed in the complaint in a

     12 records review from Encore Escrow, which was the escrow company

     13 that was used for the purchase of the fraudulent property.            I

     14 saw copies of those same driver's licenses.           And then, CBP

     15 notified me that they had committed a search on those

     16 individuals.

     17        And then, subsequent to that, I was provided with

     18 photographs of driver's licenses obtained from Mr. Ayvazyan and

     19 Miss Terabelian, which match what we've seen, again, from the

     20 driver's license records from California, Department of Motor

     21 Vehicles.

     22 BY MR. TRONTZ:

     23 Q.     Okay.    And in reading the complaint I saw that there were

     24 applications made under, I guess, the alias; under the aliases?

     25 A.     Yes.
Case 1:20-mj-03857-AOR Document 17 Entered on FLSD Docket 11/17/2020 Page 22 of 43
                                                                                 22



      1 Q.     And what evidence do you have that my client or Mr.

      2 Ayvazyan made or submitted those applications?

      3             MS. FRIEDMAN:    Your Honor, I am going to object.

      4               This is far afield from whether the Defendant is

      5   actually Richard Ayvazyan or whether he is a risk of flight or

      6   a danger to the community.

      7             MR. TRONTZ:    My other point is, Judge, based on --

      8             THE COURT:    One moment.

      9               Miss Friedman, you went into extensive discussion of

     10   credit cards and aliases and so on.       And it seems to me that

     11   you are using that in part for the basis of the risk of flight

     12   argument.

     13             MS. FRIEDMAN:    Yes, Your Honor.

     14             THE COURT:    So I think, in all fairness, I should

     15   allow Mr. Trontz to at least challenge those proffers.

     16               I am telling him to keep it tight and keep it on

     17   point, but basically he is entitled to inquire because the

     18   weight of what you are arguing seems to be prior fraud

     19   associated with the current fraud and the current fraud being

     20   perpetrated by the Defendant under an alias.

     21               So, again, in fairness, I am giving Mr. Trontz some

     22   latitude to establish the basis for this evidence.

     23             MS. FRIEDMAN:    Understood, Your Honor.      Thank you.

     24             THE COURT:    All right.

     25             MR. TRONTZ:    I will try to keep it short, Your Honor.
Case 1:20-mj-03857-AOR Document 17 Entered on FLSD Docket 11/17/2020 Page 23 of 43
                                                                                 23



      1   I'm sorry.

      2             THE COURT:    It's all right.

      3 BY MR. TRONTZ:

      4 Q.     My understanding, from reading the complaint, that all

      5 applications on these loans were made in the name of Iuliia

      6 Zhadko and Viktoria Kauchko; is that accurate?

      7 A.     That's accurate.

      8 Q.     No applications that were made under the names of Richard

      9 Ayvazyan or Marietta Terabelian?

     10 A.     Not to my knowledge, no.

     11 Q.     Based on your investigation, how can you determine that --

     12 and I guess all these applications were -- I'm sorry.

     13        Strike that.

     14        Were all submitted via computer?

     15 A.     To the best of my knowledge, yes.

     16 Q.     My question is how do you know that Mr. Ayvazyan and Miss

     17 Terabelian were the ones who actually filed these applications

     18 through the computer?

     19 A.     For some of the applications filed under the name Iuliia

     20 Zhadko, the funds were deposited into a bank account.

     21        From there, the funds float into an escrow account.         And in

     22 reviewing the records from that escrow company, there was an

     23 e-mail from a Richard Ayvazyan that appeared to be directing

     24 the flow of funds from that bank account.

     25        And then, once the CBP stopped for the secondary
Case 1:20-mj-03857-AOR Document 17 Entered on FLSD Docket 11/17/2020 Page 24 of 43
                                                                                 24



      1 inspection, we learned that there was a photograph of Iuliia

      2 Zhadko on the digital device and we made the connection that

      3 Iuliia Zhadko was, in fact, an alias of Richard Ayvazyan.

      4 Q.     So other than the possession of that identification and

      5 that e-mail there is no other connection between my client and

      6 the alias that's listed, correct?

      7 A.     Other connections that I can note are open source research

      8 in the case that they had shared addresses.

      9 Q.     Who?

     10 A.     Richard Ayvazyan and Iuliia Zhadko.

     11 Q.     Any other connections between these applications and my

     12 client?

     13 A.     Aside from money transfers into bank accounts owned by Mr.

     14 Ayvazyan, that's all I have.

     15 Q.     Okay.   And you are the lead investigator of this case,

     16 correct?

     17 A.     That's correct.

     18 Q.     Do you have any indication that they would not appear for

     19 court as requested?

     20 A.     The concern would be that we've seen additional identities.

     21        And CBP notified me that they had found additional

     22 photographs of I.D.s of California driver's licenses on the

     23 digital devices.      And I suppose the concern would be that they

     24 could use these I.D.s to hide either within the country or

     25 outside of the country.
Case 1:20-mj-03857-AOR Document 17 Entered on FLSD Docket 11/17/2020 Page 25 of 43
                                                                                 25



      1 Q.     But all these I.D.s are in the possession of the Federal

      2 Government, correct?       All the ones that were taken?

      3 A.     The ones that I'm aware.     The digital devices we don't have

      4 the actual I.D.s.

      5 Q.     These fraudulent passports on either party, correct?

      6 A.     I'm sorry.   You kind of broke up.

      7 Q.     The only passport they had on each person were their

      8 passports in their regular names, correct?

      9 A.     To the best of my knowledge, yes.

     10 Q.     There is no evidence that you have that would make you

     11 believe that they won't appear for court in Central California,

     12 right?

     13             MS. FRIEDMAN:    Your Honor, I'm going to object.

     14 BY MR. TRONTZ:

     15 Q.     You can speculate, but there's no evidence, correct?

     16             THE COURT:    All right.   The objection is sustained.

     17             You can just ask a straight question, Mr. Trontz.          You

     18   have asked those questions on whether the passports were

     19   legitimate or fraudulent.      I think the agent answered that they

     20   were legitimate passports and not forged passports.

     21             Correct?

     22             THE WITNESS:    Correct, Your Honor.

     23             THE COURT:    All right.   Anything else regarding forged

     24   documents?

     25 BY MR. TRONTZ:
Case 1:20-mj-03857-AOR Document 17 Entered on FLSD Docket 11/17/2020 Page 26 of 43
                                                                                 26



      1 Q.     And when they were stopped at the airport, neither party

      2 had any kind of firearms or weapons on them, correct?

      3 A.     Correct.

      4 Q.     How long was the investigation before you submitted for the

      5 warrant?

      6              MS. FRIEDMAN:   Same objection, Your Honor; outside the

      7   scope.

      8              THE COURT:    That is sustained.

      9 BY MR. TRONTZ:

     10 Q.     During your investigation was there any indication that

     11 either my client or Mr. Ayvazyan had any possession of any

     12 firearms they weren't supposed to have?

     13 A.     Aside from what was discussed earlier in the proffer about

     14 the gun rifle attachments that were found during the trash pull

     15 and the empty box of ammunition, no.

     16 Q.     Okay.   They haven't been charged with anything regarding

     17 firearms, correct?

     18 A.     No.

     19 Q.     And as part of your investigation there were no firearms

     20 involved in your case, correct?

     21 A.     Aside from what we've already discussed, no.

     22              MR. TRONTZ:   I don't have any further questions, Your

     23   Honor.

     24              THE COURT:    Any followup?

     25              MS. FRIEDMAN:   Yes, thank you.
Case 1:20-mj-03857-AOR Document 17 Entered on FLSD Docket 11/17/2020 Page 27 of 43
                                                                                 27



      1               MS. FRIEDMAN:    May I?   Yes, please.

      2                               REDIRECT EXAMINATION

      3 BY MS. FRIEDMAN:

      4 Q.     Agent Palmerton, I am going to take you briefly to the

      5 discussion about identification.

      6        First, what name was this Defendant traveling under?

      7 A.     Richard Ayvazyan.

      8 Q.     And did he have an identification with that name on it?

      9 A.     He did.

     10 Q.     And do you believe that to be who he is?

     11 A.     I do.

     12 Q.     Did he have other identifications or pictures of

     13 identifications on him?

     14 A.     Yes.

     15 Q.     Did those identifications have his photograph on them?

     16 A.     They did not to the best of my knowledge.

     17 Q.     Did they have other names on them?

     18 A.     They did.

     19 Q.     Now, did the fraudulently obtained loan applications use

     20 false identifications?

     21 A.     They did.

     22 Q.     Did any of those false identifications have a picture of

     23 the Defendant on them?

     24 A.     They did not.

     25 Q.     What name did they use?
Case 1:20-mj-03857-AOR Document 17 Entered on FLSD Docket 11/17/2020 Page 28 of 43
                                                                                 28



      1 A.     Iuliia Zhadko and Viktoria Kauchko.

      2 Q.     And were funds obtained using those names?

      3 A.     They were.

      4 Q.     Were those funds that were fraudulently obtained with those

      5 names used to purchase a residence?

      6 A.     Yes.

      7 Q.     And what identifications were used to purchase the

      8 residence or in whose name was the residence purchased?

      9 A.     The residence was purchased under the name of Richard

     10 Ayvazyan and Marietta Terabelian.

     11 Q.     Did you review any sort of identification documents used to

     12 purchase the residence?

     13 A.     I did.

     14 Q.     And were one of those identifications in the name of

     15 Richard Ayvazyan?

     16 A.     Yes.

     17 Q.     Did that identification have a picture on it?

     18 A.     Yes, it did.

     19 Q.     And based on that picture -- I'm sorry.

     20        Strike that.

     21        Did you review any other forms of identification for

     22 Richard Ayvazyan?

     23 A.     Yes.

     24 Q.     And did any of those records or identifications that you

     25 have viewed also include a picture?
Case 1:20-mj-03857-AOR Document 17 Entered on FLSD Docket 11/17/2020 Page 29 of 43
                                                                                 29



      1 A.     Yes.

      2 Q.     And based on your investigation, those pictures, did they

      3 depict the individual that you see in the cell block?

      4 A.     Yes, they did.

      5               MS. FRIEDMAN:    That's all, Your Honor.

      6               THE COURT:    All right.   So that's the evidentiary

      7   portion.

      8               Let me hear the argument from the Government.       You

      9   said that you were traveling on both risk of flight and danger

     10   to the community.        Please tell me the basis for those and then

     11   I will hear from Defense counsel.

     12               MS. FRIEDMAN:    Thank you, Your Honor.

     13               Your Honor, first as to risk of flight, the Defendant

     14   poses a risk of flight for a number of reasons.         First and

     15   foremost, his access to false identifications and aliases.

     16               And as the agent noted during cross-examination, the

     17   Government does not have the actual fake identifications or

     18   fraudulent identification documents that they saw in the

     19   Defendant's possession.

     20               Furthermore, it appears that the Defendant has the

     21   ability and the access to fake and fraudulent identifications,

     22   which could be used to flee.

     23               In addition, Your Honor, the Defendant has familiarity

     24   with using such false identification.        And in doing so to

     25   obtain PPP and EIDL loans, including under the names Iuliia
Case 1:20-mj-03857-AOR Document 17 Entered on FLSD Docket 11/17/2020 Page 30 of 43
                                                                                 30



      1   Zhadko and Viktoria Kauchko.

      2               Further, the Defendant has used that money to purchase

      3   the property, the residential property that is in his name.

      4   So, in other words, Your Honor, he obtained funds using the

      5   name Iuliia Zhadko.     Those funds were then transferred for the

      6   purchase of a property in his name with his real

      7   identification.

      8               Your Honor, the Defendant also used fake federal tax

      9   filings and other fake documents to obtain the loans.          This

     10   further shows the Defendant's access to fake and fraudulent

     11   documents.

     12               In addition, Your Honor, when the Defendant was

     13   stopped at Miami International Airport, he was in the

     14   possession of a credit card in the name of his alias, Iuliia

     15   Zhadko.   As well as his wife's alias, Viktoria Kauchko.

     16               As well as a digital photograph of the California

     17   driver's license in the name of Iuliia Zhadko.         The Defendant's

     18   wife, who is his co-Defendant, also had a credit card in her

     19   alias' name.

     20               Your Honor, in addition for the Court's consideration,

     21   the weight of the evidence.        The evidence in the complaint --

     22             THE COURT:    I'm sorry.    I've heard the weight of the

     23   evidence.    You don't need to go into that.      Just give me the

     24   risk of flight and danger to the community.

     25             MS. FRIEDMAN:    Sure.    In addition, Your Honor, a risk
Case 1:20-mj-03857-AOR Document 17 Entered on FLSD Docket 11/17/2020 Page 31 of 43
                                                                                 31



      1   of flight because this Defendant has no real employment.          The

      2   company that he mentioned is defunct, according to California

      3   business records.    And he gives a number of $37,500 which if he

      4   is having that kind of money through some fraudulent means,

      5   then he has access to funds in order to facilitate his flight.

      6               In addition, Your Honor, there is a significant loss

      7   amount of money, more than three million dollars, which he

      8   would also have access to assist flight.        As well as things

      9   that he has purchased, such as luxury watches, which he could

     10   use to assist his flight and further hide his behavior.          He

     11   also is familiar with foreign travel and has traveled abroad

     12   recently.

     13               Your Honor, in addition, this is a charge that carries

     14   a statutory maximum of 30 years.       This Defendant has done

     15   prison time before; 36 months.      But in his most recent

     16   conviction in 2012, he did not do prison time.         So the United

     17   States argues that he would be very eager to avoid prison time

     18   again.

     19               His guidelines in this case are believed to be 70 to

     20   87 months and that history of fraud crimes further supports

     21   that he would be a risk of flight.

     22               In addition, Your Honor, to the lack of legitimate

     23   employment, other than the homes that were purchased using

     24   fraudulently procured loan funds, this Defendant does not own

     25   any legitimate real estate.
Case 1:20-mj-03857-AOR Document 17 Entered on FLSD Docket 11/17/2020 Page 32 of 43
                                                                                 32



      1               In addition, this Defendant is a danger to the

      2   community based on his repeated fraud that he has inflicted on

      3   the community.    He already has two criminal convictions.          And

      4   now he is charged with an even more significant economic crime

      5   that depletes the funds that are intended to help struggling

      6   Americans during the COVID-19 pandemic.

      7               In addition, Your Honor, I would just note that he has

      8   had access to firearms.     Although, in full disclosure, there is

      9   no indication that this Defendant is a violent person.

     10               And Your Honor, I guess, lastly I would just emphasize

     11   that the Defendant does have a wife and children.         His wife is

     12   his co-Defendant.      That also changes the implication and the

     13   incentive for him to flee.

     14               And again, he has significant access to funds.

     15   Significant access to fraudulent and fake identifications in

     16   which to aid his flight and/or the flight of his family.

     17               Thank you, Your Honor.

     18             THE COURT:    All right.    Mr. Trontz, let's hear from

     19   you, sir.

     20             MR. TRONTZ:    Thank you, Your Honor.

     21               First of all, he is a U.S. citizen.      His passport was

     22   seized, I believe, at MIA.      So he has no ability to travel

     23   outside of the United States.        He has been in this country for

     24   many years.    He owns a home -- illegitimately he owns.        His

     25   mother resides in the same location that he resides.          His
Case 1:20-mj-03857-AOR Document 17 Entered on FLSD Docket 11/17/2020 Page 33 of 43
                                                                                 33



      1   brother is there.    And more importantly, he has three children,

      2   15, 14, and 12 that reside with him.       I hardly believe that he

      3   would flee the country and not face any charges with his entire

      4   family being left behind.

      5             The Government of pointed out that he has priors.

      6   There is no indication that he ever missed court, or jumped

      7   bail, or did anything in these cases.       He faced his charges and

      8   took whatever punishment that the Court handed out at that

      9   particular time.

     10             He doesn't need to surrender his passport because the

     11   Government already has it.      And there is no other indication

     12   presented by the Government or the agent that my client has any

     13   travel passports other than what they took at the airport.

     14             As to danger to the community, the Government makes a

     15   lot of claims about guns and the agent, but there were no guns

     16   used.   If he had been charged with guns that would have been

     17   one of the charges on the complaint, possession of a firearm by

     18   convicted felon.

     19             The guns, when he was required to turn them over, were

     20   provided to his brother.     So there is no indication that they

     21   are in this allegation or during the entire time of the

     22   investigation guns were used by him, or by his wife, for that

     23   matter.

     24             There are no weapons found when they were taken into

     25   custody at MIA or had a knife.      Nothing.    This was an economic
Case 1:20-mj-03857-AOR Document 17 Entered on FLSD Docket 11/17/2020 Page 34 of 43
                                                                                 34



      1   crime and it is a serious allegation, but it is strictly an

      2   economic crime and none of his previous offenses was there any

      3   indication of violence.

      4              The Government named two cases.      I saw one in the

      5   Presentence Report.     But, again, it was not a gun offense and

      6   it was solely an economic crime.       So I don't see where my

      7   client would be a danger to the community.

      8              Also the Court understands and I was on Zoom yesterday

      9   and today that COVID is a serious problem.        And I had written

     10   and article today that it is on the rise in the State of

     11   Florida.

     12              We believe that our client and his wife will return to

     13   California to face the charges.      And keeping them in custody,

     14   not only for this case because there is a removal pending, the

     15   subject to the possibility of catching COVID and spreading that

     16   out there in California to their family who they more or less

     17   have contact with.

     18              And finally, Your Honor, I reviewed the actual typed

     19   version of the Pretrial Services Report today.         And after my

     20   client was interviewed, it was the recommendation of the

     21   Probation Officer that my client be removed on a percentage

     22   bond with a Nebbia co-signed by a family member.

     23              Obviously, if the Court does not find that strict

     24   enough, a corporate surety bond could be arranged as well and

     25   have a bondsman on the case.
Case 1:20-mj-03857-AOR Document 17 Entered on FLSD Docket 11/17/2020 Page 35 of 43
                                                                                 35



      1               And those are all options and they will go back to

      2   California and obviously face these charges.

      3             THE COURT:    Right.   Anything else?

      4             MR. TRONTZ:    Not from me, Your Honor.

      5             THE COURT:    The Government?

      6             MS. FRIEDMAN:    No, Your Honor.

      7             THE COURT:    All right.   Well, as Defense counsel

      8   stated, this is as the characteristics of an economic crime.            I

      9   honestly see no basis for the argument for danger to the

     10   community.    Generally danger to the community needs to be

     11   proven by clear and convincing evidence.

     12               Generally when there is history of violence, things of

     13   that nature, to predicate a danger to the community, an

     14   argument based on fraud would basically mean that all fraud

     15   cases would basically be incarcerated and that is not what it

     16   has done.    I find no basis for danger to the community.

     17               With regard to risk of flight, the Government's burden

     18   is lower.    It is preponderance of the evidence.       However, we

     19   keep in mind that the present status of the COVID pandemic.

     20   The tendency is to provide bond where it can be provided with

     21   assurances.

     22               Counsel is proposing various types of bonds.       I will

     23   hear about that, but I believe that I can fashion a bond that

     24   would ensure the Defendant's appearance in court.

     25               I note that he has three teenage children in
Case 1:20-mj-03857-AOR Document 17 Entered on FLSD Docket 11/17/2020 Page 36 of 43
                                                                                 36



      1   California.   He has a mother and a brother.       He has ties to

      2   that community.    I would, as part of the bond requirements,

      3   require that not only the Defendant's, but also his children's

      4   travel documents be turned over as further assurance that he

      5   would remain in this country with his family intact and face

      6   the charges that have been brought against him.

      7             So I am cognizant of the Government's argument that

      8   the Defendant has unaccounted for funds and has access to both

      9   identification.    I am weighing that against the possibility of

     10   fashioning a bond that would ensure that he would neither use

     11   those funds, nor use those false identifications to depart the

     12   Central District of California, given his ties to the community

     13   and I find that those outweigh any potential of nonappearance.

     14             So I am inclined, Mr. Trontz, to go with the corporate

     15   surety bond proposal.     That would mean that we have an extra

     16   pair of eyes of a bondsman in addition to Probation to assure

     17   Mr. Ayvazyan, the Defendant's compliance.

     18             So let me hear what you propose and then we will

     19   discuss that further.

     20             MR. TRONTZ:    Judge, I was speaking to his, I guess,

     21   relatives; sister, and a couple of other people.

     22             I think a bond of $75,000 corporate surety bond.          I

     23   don't know if there are forms securing release that Your Honor

     24   would want, but that's about the monetary amount that they have

     25   at this point.    I know that there are allegations of millions
Case 1:20-mj-03857-AOR Document 17 Entered on FLSD Docket 11/17/2020 Page 37 of 43
                                                                                 37



      1   of dollars and $35,000 a month paychecks.        I am just looking at

      2   the Presentence Report.      So I don't know if that is accurate or

      3   not.

      4              THE COURT:    Is the family able to obtain a $100,000

      5   corporate surety bond?

      6              MR. TRONTZ:    I would think that they would be able to

      7   do that.    I would have to actually speak with them, but I'm

      8   sure that they could figure that out.

      9              THE COURT:    All right.   So that is my inclination.

     10              $100,000 corporate surety with a Nebbia.        And I would

     11   also be inclined to have another $150,000 personal surety and

     12   that would need to be co-signed by the mother and the brother.

     13              MS. FRIEDMAN:   Your Honor, I am so sorry to interrupt

     14   you, but before you continue -- and I want to tread lightly

     15   because I know that the investigation is still under way, but I

     16   think that there may be some issues with certain family members

     17   being co-signors on the bond.

     18              So I think the mother would be a permissible co-signer

     19   at this point, but I would ask that the agent weigh in if there

     20   is an issue with other family members.

     21              THE COURT:    All right.   Is there an issue with the

     22   mother or the brother co-signing the personal surety bond and

     23   pledging their not to alienate any property that they may have?

     24              THE WITNESS:    At this point, Your Honor, I have no

     25   issues with the mother.      However, with the brother, I would
Case 1:20-mj-03857-AOR Document 17 Entered on FLSD Docket 11/17/2020 Page 38 of 43
                                                                                 38



      1   have issues with that.

      2             THE COURT:    All right.    I will not use the brother,

      3   then.    Thank you.    I appreciate your interruption because it

      4   advances.

      5               So $100,000 personal surety to be co-signed by the

      6   mother.   And she may not pledge, or alienate, or in any way

      7   dispose of any real property that she may have and that the

      8   address of any such property needs to be put on the bond.

      9               So that is the monetary terms that I am inclined to

     10   grant.    Does anybody have any further comments on that?

     11             MS. FRIEDMAN:    Not as to the monetary terms, Your

     12   Honor.

     13             THE COURT:    All right.

     14             MR. TRONTZ:    We're fine with the monetary terms,

     15   Judge.    I guess I would need to know and talk to the Government

     16   to see who I need to provide the Nebbia to because the case is

     17   being prosecuted out of DC in California.        Would I deal with

     18   the local prosecutor on that and --

     19             THE COURT:    The Nebbia comes to me because I am the

     20   one who has imposed the bond.        So I have a form that Stephanie

     21   can e-mail to you.      Both sides sign off on it.     We don't need a

     22   Nebbia hearing and the Government and you will sign off and I'm

     23   sure Miss Friedman --

     24             MR. TRONTZ:    And I guess my last question would be the

     25   bond should only be posted and done before they are released
Case 1:20-mj-03857-AOR Document 17 Entered on FLSD Docket 11/17/2020 Page 39 of 43
                                                                                 39



      1   and they could take off obviously with the COVID.          I don't

      2   know.

      3             THE COURT:     All right.   Today is Thursday.

      4             MR. TRONTZ:    Yes, ma'am.

      5             THE COURT:     Hopefully you will have it all done by

      6   Friday and they can be released on Friday.

      7               If you run into problems and you have some things that

      8   are missing, you can reach out to me and maybe we can just give

      9   you extra time for whatever else is left.        But I am going to

     10   require that you at least have some level of assurance that

     11   these funds are going to be posted before the Defendant is

     12   released.

     13             MR. TRONTZ:    Yes, ma'am.     And who should my contact --

     14   I'm sorry.

     15             THE COURT:     No, go ahead.

     16             MR. TRONTZ:    Who is my contact in the Government, Your

     17   Honor?   If it's tough to reach.       Who do I need to reach about

     18   the Nebbia?

     19             MS. FRIEDMAN:    You can reach out to me and I will

     20   coordinate as needed, Mr. Trontz.

     21             MR. TRONTZ:    Thank you so much.

     22             THE COURT:     Yes.   Locally we'll get it gone.

     23               All right.   So report to Pretrial Services as

     24   directed.    He will be supervised out of the Central District of

     25   California, but let me hear from Pretrial Services.
Case 1:20-mj-03857-AOR Document 17 Entered on FLSD Docket 11/17/2020 Page 40 of 43
                                                                                 40



      1               Does he need to contact you upon release, or will you

      2   provide a number in California, Miss (inaudible)?

      3               THE PROBATION:   Your Honor, what I can do is I can

      4   contact Mr. Trontz.     And that way I can give him a number to

      5   the Pretrial Services officers that were assigned the Pretrial

      6   Reports from Miami.     And then, they can also and Mr. Trontz can

      7   relay the information to his clients as to where they need to

      8   report in California.

      9             THE COURT:    And surrender all passports and travel

     10   documents as a condition of his bond.       His children's

     11   passports, if any, must also be surrendered.        Obviously, that

     12   is part of the condition.

     13               As I said, the mother may not pledge any of her

     14   property.    The Defendant may not pledge any of his property.

     15               Travel is permitted to the Central District of

     16   California to return there.      He has no need to come back here.

     17   So his travel is only allowed from Southern District to the

     18   Central District of California to return there.         Once he is

     19   there travel is limited within the Central District of

     20   California.

     21               He will be required to be subject to home confinement,

     22   with electronic monitoring.      With allowances only for medical

     23   needs, court appearances, attorney visits, religious worship,

     24   and employment.

     25               He may have no firearms.    He may not visit
Case 1:20-mj-03857-AOR Document 17 Entered on FLSD Docket 11/17/2020 Page 41 of 43
                                                                                 41



      1   transportation establishments, except to get himself back to

      2   California.

      3             Does Pretrial Services have any other suggestions?

      4             THE PROBATION:    And Your Honor, would the electronic

      5   monitoring be paid for by the Defendant or Pretrial Services?

      6             THE COURT:    The Defendant.

      7             THE PROBATION:    Okay.    Thank you.

      8             THE COURT:    All right.   Anything else that I might

      9   have forgotten or missed?

     10             MS. FRIEDMAN:    No, Your Honor.

     11             MR. TRONTZ:    No, Your Honor.    Thank you for your time.

     12             MS. FRIEDMAN:    Your Honor, the AUSA prosecuting this

     13   case did have a request for a condition if I might propose it

     14   to the Court.

     15             That the Defendant be prohibited from directly or

     16   indirectly accessing or using a bank account for which he is

     17   not a signatory in his legal name.

     18             THE COURT:    All right.   I will adopt that.

     19             All right.    So do we need to have a renewal hearing,

     20   or are you going to waive removal, Mr. Trontz?

     21             MR. TRONTZ:    If we can post that bond, Judge, we will

     22   waive the removal hearing obviously and get him back to

     23   California.

     24             THE COURT:    All right.   We will need some paperwork to

     25   waive the removal hearing.
Case 1:20-mj-03857-AOR Document 17 Entered on FLSD Docket 11/17/2020 Page 42 of 43
                                                                                 42



      1             MR. TRONTZ:    Will I get that through your clerk, Your

      2   Honor?

      3             THE COURT:    Yes, Stephanie can get you that.

      4             MR. TRONTZ:    Okay.

      5             THE COURT:    So we need to have that waived before they

      6   can leave, I believe.

      7             Am I right, Stephanie?

      8             THE COURTROOM DEPUTY:      Yes, Judge.   Because currently

      9   the removal hearing is still set for November 10th.

     10             THE COURT:    So you need to take care of that.

     11             MR. TRONTZ:    Yes, ma'am.

     12             THE COURT:    All right.

     13             THE PROBATION:    Your Honor, if I may?      May I please

     14   ask Mr. Trontz his phone number or contact number?

     15             MR. TRONTZ:    305-318-1519.

     16             THE PROBATION:    Perfect.    Thank you.

     17             MR. TRONTZ:    My pleasure.

     18             THE COURT:    All right.    I am going to ask that let the

     19   Court know that we are finished and then we will address Mr.

     20   Ayvazyan I don't know.     I have another case.      I don't know who

     21   will come next.

     22             MR. TRONTZ:    Thank you, Your Honor.      May I be excused?

     23             THE COURT:    Yes, sir.

     24             MR. TRONTZ:    Thank you.    Have a nice day.

     25             (Thereupon, the proceedings concluded.)
Case 1:20-mj-03857-AOR Document 17 Entered on FLSD Docket 11/17/2020 Page 43 of 43
                                                                                 43



      1

      2                                  CERTIFICATE

      3

      4              I hereby certify that the foregoing transcript is an

      5 accurate transcript of the audio recorded proceedings in the

      6 above-entitled matter.

      7

      8

      9

     10 11/10/20                            Bonnie Joy Lewis,
                                   Registered Professional Reporter
     11                                  CASE LAW REPORTING, INC.
                                        7001 Southwest 13 Street,
     12                               Pembroke Pines, Florida 33023
                                              954-985-8875
     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25
